Citation Nr: 1616358	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  10-46 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to a compensable rating for hemorrhoids.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966.  

This appeal to the Board of Veterans Appeals (Board/BVA) originated from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2013, the Board remanded this claim to afford the Veteran the hearing he had requested.  He subsequently testified in support of this claim during a hearing at the RO in November 2014 before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  A transcript of the proceeding has been associated with the claims file, so is of record.  

In a pre-hearing conference the Veteran mentioned several additional claims, and even testified concerning them, but when previously remanding the claim for a compensable rating for the hemorrhoids the Board also remanded claims for service connection for posttraumatic stress disorder (PTSD) and tinnitus so the RO could provide him a Statement of the Case (SOC) concerning these other claims since he had initiated, but not completed ("perfected"), an appeal of these other claims by filing a timely Notice of Disagreement (NOD) in response to the denial of them.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  This all later became moot because a March 2015 rating decision, on remand, granted the claim for service connection for PTSD with obsessive-compulsive features and unspecified depressive disorder and assigned the highest possible schedular rating of 100 percent.  Service connection also was granted for the tinnitus and a 10 percent rating assigned, which also is the highest possible rating for this disease.  See Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), citing 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  The Veteran did not, in response, contest the effective dates assigned for those awards.  Consequently, those claims are no longer in dispute.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue).

Also during his hearing, the Veteran provided testimony indicating he believed that service connection additionally was warranted for common variable immunodeficiency (CVID), chronic fatigue syndrome (CFS), and hypertension, including because these conditions are secondary to his now service-connected PTSD.  Service connection was previously denied for these other conditions, however, in an August 2010 rating decision, and he did not appeal that earlier denial of these claims, so that in turn is a final and binding determination.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2015).  Consequently, there has to be new and material evidence since that prior decision to reopen these claims and, in turn, warrant further consideration of them on their underlying merits.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  Nevertheless, in light of his hearing testimony, the Board concludes that he is indeed filing a petition to reopen these claims.  Since, however, they have not been adjudicated initially by the Agency of Original Jurisdiction (AOJ), the Board does not presently have jurisdiction to consider them, so instead is referring them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

There is just one other point also worth mentioning concerning his hearing.  At the outset of the proceeding the Veteran withdrew a still additional claim for psoriatic arthritis.  38 C.F.R. § 20.204 (2015).  So that claim also no longer is at issue in this appeal.

The Veteran initially was represented by a Veterans Service Organization (VSO) and then by a private attorney.  But a letter from the Veteran dated in July 2013 indicates his most recent representative, the private attorney, was no longer representing him.  The Veteran reiterated this at the outset of his hearing.  As such, he is proceeding without representation, so pro se.

VA processed this appeal entirely electronically using Virtual VA and the Veterans Benefits Management System (VBMS), which are paperless claims processing systems.  Accordingly, consideration of this appeal must take into account these electronic records.

Since the claim for a compensable rating for the hemorrhoids requires further development before being decided on appeal, the Board is REMANDING this claim to the AOJ.


REMAND

The Veteran was last provided a VA compensation examination (fee-based) concerning his hemorrhoids in November 2009, so some 61/2 years ago.  His treatment records do not include any pertinent records dated after 2010.  His hearing testimony suggests this service-connected disability has worsened since last evaluated, as he reports that his hemorrhoids "pop out all the time."  November 2014 Hearing Transcript (T.) at 21.  Where the evidence of record does not reflect the current state of the claimant's disability and this is relevant to the claim, a new VA examination must be conducted.  See 38 C.F.R. §3.327(a); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  If there are outstanding treatment or other records needing to be obtained, then obtain them.  The Board is particularly interested in records of treatment received at the local VA Medical Center (VAMC) in Seattle and at the North Idaho VA Community Based Outpatient Clinic (CBOC).  If any such records identified by the Veteran are not available, he must be informed of this and notations of the unavailability of these records and concerning the attempts made to obtain them documented in the claims file.  38 C.F.R. § 3.159(c)(2) and (e)(1) (2015).  All records received must be associated with the virtual file so they may be considered.

2.  After receiving all additional records, provide the Veteran an appropriate VA compensation examination reassessing the severity of his service-connected hemorrhoids.  His claims file, including a complete copy of this remand, must be made available to the examiner for review in conjunction with the examination.  All evaluation needed to address the applicable rating criteria must be done.

After reviewing the claims file and examining the Veteran, the examiner is asked to specifically respond to the following:

i) Identify all symptoms associated with the Veteran's service-connected hemorrhoids.

ii) Indicate whether the Veteran's hemorrhoids are mild or moderate; whether the hemorrhoids are large or thrombotic; whether they are irreducible; whether there is excessive or redundant tissue; whether there is any indication the disability involves frequent recurrences; and whether there is evidence of persistent bleeding, anemia, or fissures.

3.  Ensure the examination report complies with (answer the questions posed in) this Remand, so as to in turn address all applicable rating criteria.  If additional information is needed, obtain it.  38 C.F.R. § 4.2.


4.  Then readjudicate this remaining claim in light of this and all other additional evidence.  If this claim continues to be denied or is not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him time to respond to it before returning the file to the Board for further appellate consideration of the remaining claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

